TOWN'SEND, District Judge.
Tbe merchandise herein is known as “union crash.” It is composed of flax, jute, and cotton. It was assessed for duty under tbe provisions of paragraph 346 of tbe act of 1897. The importer protested, claiming that it was dutiable under paragraph 322, at 45 per cent, ad valorem, as a manufacture of cotton not specially provided for. The government now contends that it is dutiable at 45 per cent, ad valorem, under paragraph 347, as a “manufacture of flax, hemp, ramie, or other vegetable fiber, or of which these substances, or either of them, is the component material of chief value, not specially provided for.” The finding of the board, upon conflicting testimony, that the component material of chief value is cotton, is abundantly sustained by the great weight of accurate and satisfactory evidence. The sole remaining question, therefore, is whether paragraph 322 includes manufactures of which cotton is the component material of chief value. I understand the law to be so that the term “manufactures of cotton” includes manufactures composed chiefly of cotton in the above sense, and the decision of the board of general appraisers is therefore affirmed.